DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 7, 9, and 11, all prior art fail to teach or suggest, alone or in combination, the recited method and hearing system for operating a hearing system having a hearing instrument that is worn in or at a ear of a user, which comprises the following steps of capturing a sound signal from an environment of the hearing instrument; processing a captured sound signal in dependence of a set of signal processing parameters; analyzing the captured sound signal to recognize own-voice intervals, in which the user speaks; analyzing the captured sound signal for at least one acoustic feature of an own voice of the user and/or analyzing a signal of at least one bio sensor, the at least one bio sensor measuring at least one non-acoustic vital function of the user; determining, from the at least one acoustic feature of the own voice of the user and/or the at least one non-acoustic vital function of the user, a measure of an emotional state of the user; testing the measure of the emotional state with respect to a predefined criterion; adapting a value of at least one of the signal processing parameters, within the own-voice intervals, to change the emotional state if the predefined criterion is fulfilled, wherein the predefined criterion having a desired value of the measure of the emotional state; performing the testing step to include a determination of a deviation of the measure of the emotional state with respect to the desired value; adapting a value of at least one of the signal processing parameters so that the deviation is reduced: and outputting a processed sound signal to the user.  No prior art was found that discloses or teaches the limitations of claims 1, 7, 9, and 11.
Claims 2-6, 8, 10, and 12 are dependent upon claims 1, 7, 9, and 11, respectively, therefore, claims 2-6, 8, 10, and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bergmann et al. (US Patent 10,575,106) teach a modular hearing aid.  Hwang et al. (US Patent Application, Pub. No.: US 2016/0210407 A1) teach a method and device for processing content based on bio signals.  Husung (US Patent Application, Pub. No.: US 2017/0127193 A1) teaches a hearing aid system and method containing a sensor for capturing biological data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652